STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     October 20, 2015
               Plaintiff-Appellee,                                   9:15 a.m.

v                                                                    No. 321722
                                                                     Allegan Circuit Court
TONYA LYNN RAISBECK,                                                 LC No. 12-017853-FH

               Defendant-Appellant.


Before: TALBOT, C.J., and BECKERING and GADOLA, JJ.

TALBOT, C.J.

       Tonya Lynn Raisbeck appeals as of right her conviction and sentence, after a jury trial, of
conducting or participating in the affairs of an enterprise directly or indirectly through a pattern
of racketeering activity (racketeering).1 We affirm Raisbeck’s conviction, but vacate the
judgment of sentence with respect to restitution only and remand for further proceedings.

        In the summer of 2010, Special Agent John C. Mulvaney headed an investigation into
Mobile Modification, Inc. (MMI), a business incorporated by Raisbeck in 2008. MMI operated
from a location in Fennville. For a fee, MMI promised to obtain mortgage modifications for its
customers. Mulvaney’s investigation began after several complaints were received that MMI
would collect its fees, but provide nothing to its customers. On July 27, 2010, Raisbeck was
arrested on misdemeanor charges and presented with a search warrant for the premises where the
business operated. Raisbeck allowed agents to search the premises. Through this search, agents
discovered 195 customer files. After reviewing these files, it did not appear that a single
modification had been successfully completed.

       Raisbeck was initially prosecuted in Allegan County in case numbers 10-10719-FH and
10-10720-FH. These cases concerned six victims. Ultimately, Raisbeck was convicted of two
counts of false pretenses over $1,000 but less than $20,000.2 She was also convicted of one




1
    MCL 750.159i(1).
2
    MCL 750.218(4)(a).


                                                -1-
count of conspiracy to commit false pretenses.3 While preparing for this first trial, Mulvaney
became aware of additional victims of MMI. After these initial cases concluded, Special Agent
Pete Ackerly took over the investigation. Ackerly identified several additional victims. In
January, 2012, Raisbeck was charged with racketeering in case number 12-107853-FH, the case
from which the instant appeal arises. After a lengthy trial, on September 6, 2013, a jury
convicted Raisbeck of one count of racketeering. Through a special verdict form, the jury
concluded that Raisbeck defrauded nine individual victims of a total of $7,752.4

                              I. SUFFICIENCY OF THE EVIDENCE

         Raisbeck first argues that the evidence presented at trial was insufficient to support her
racketeering conviction. We disagree. “A challenge to the sufficiency of the evidence in a jury
trial is reviewed de novo, viewing the evidence in the light most favorable to the prosecution, to
determine whether the trier of fact could have found that the essential elements of the crime were
proved beyond a reasonable doubt.”5

         As this Court has explained:

         [I]n order to find defendant guilty of racketeering, the jury needed to find beyond
         a reasonable doubt that: (1) an enterprise existed, (2) defendant was employed by
         or associated with the enterprise, (3) defendant knowingly conducted or
         participated, directly or indirectly, in the affairs of the enterprise, (4) through a
         pattern of racketeering activity that consisted of the commission of at least two
         racketeering offenses that (a) had the same or substantially similar purpose, result,
         participant, victim, or method of commission, or were otherwise interrelated by
         distinguishing characteristics and are not isolated acts, (b) amounted to or posed a
         threat of continued criminal activity, and (c) were committed for financial gain.[6]




3
  MMI was separately charged and convicted in lower court case numbers 10-017015-FH and
10-017014-FH. Appeals were filed in all four cases, and the appeals were consolidated. People
v Raisbeck, unpublished order per curiam of the Court of Appeals, entered March 14, 2012
(Docket No.’s 308581, 308569, 308601, and 308665). On December 28, 2012, this Court
dismissed MMI’s appeals because corporations may not pursue an appeal without an attorney,
and no attorney had filed an appearance on MMI’s behalf. People v Mobile Modification, Inc,
unpublished order of the Court of Appeals, entered December 28, 2012 (Docket No.’s 308569
and 308665). On February 20, 2013, this Court dismissed both appeals arising from Raisbeck’s
convictions because Raisbeck had yet to file an appellate brief. People v Raisbeck, unpublished
order of the Court of Appeals, entered February 20, 2013 (Docket No.’s 308581 and 308601).
4
 Specifically, the jury found that Raisbeck defrauded three victims of $994 each, and six of $795
each. The jury found that Raisbeck had not defrauded three additional victims.
5
    People v Gaines, 306 Mich App 289, 296; 856 NW2d 222 (2014).
6
    People v Martin, 271 Mich App 280, 321; 721 NW2d 815 (2006), aff’d 482 Mich 851 (2008).


                                                 -2-
      Raisbeck challenges whether there was sufficient evidence to demonstrate that she
engaged in a pattern of racketeering activity. As is provided by statute:

         (c) “Pattern of racketeering activity” means not less than 2 incidents of
         racketeering to which all of the following characteristics apply:

                 (i) The incidents have the same or a substantially similar purpose,
                 result, participant, victim, or method of commission, or are
                 otherwise interrelated by distinguishing characteristics and are not
                 isolated acts.

                 (ii) The incidents amount to or pose a threat of continued criminal
                 activity.

                 (iii) At least 1 of the incidents occurred within this state on or after
                 the effective date of the amendatory act that added this section, and
                 the last of the incidents occurred within 10 years after the
                 commission of any prior incident, excluding any period of
                 imprisonment served by a person engaging in the racketeering
                 activity.[7]

        To establish a pattern of racketeering activity, the prosecutor relied, in part, on
Raisbeck’s prior false pretenses convictions. Raisbeck argues that because the prosecutor only
presented a single judgment of sentence, which did not establish the precise dates she committed
these prior offenses, the prosecutor failed to establish the third statutory element above. The
essence of her argument is that to satisfy this element, the crimes must have been committed on
separate dates, and without evidence of these specific dates, her conviction cannot stand.
Raisbeck is incorrect. Nothing in the statutory definition of a “pattern of racketeering activity”
requires that the predicate criminal acts that form the basis of a racketeering conviction occur on
different dates. The statute simply requires that the last criminal act occur within ten years of the
prior criminal act, excluding the time during which a defendant is imprisoned.8 The criminal
acts at issue in this case all occurred within a period of less than ten years. Moreover, even
excluding her prior false pretenses convictions, Raisbeck’s racketeering conviction would be
supported by the jury’s conclusion that she defrauded nine additional victims.9 Raisbeck’s
argument lacks merit.

        Raisbeck also argues that the prosecutor did not present sufficient evidence to establish
that she engaged in “racketeering” as that term is defined. “Racketeering” is defined, in relevant
part, as committing or conspiring to commit “[a] felony violation of [MCL 750.]218, concerning



7
    MCL 750.159f(c).
8
    MCL 750.159f(c)(iii).
9
    The prosecutor aggregated these victims into three violations of MCL 750.218(4)(a).


                                                   -3-
false pretenses.”10 Raisbeck argues that because no one individual transaction exceeded the
$1,000 threshold stated in MCL 750.218(4)(a), there exists no evidence that she committed a
felony violation of MCL 750.218. She argues that a prosecutor cannot aggregate separate
incidents to satisfy the monetary threshold of MCL 750.218(4)(a). Raisbeck is incorrect. To
satisfy the monetary threshold stated in MCL 750.218(4)(a), a prosecutor may aggregate separate
but related incidents that occur within twelve months.11 The prosecutor did so, aggregating 18
separate acts into five violations of MCL 750.218(4)(a). Raisbeck does not dispute that the
separate incidents occurred within twelve months, or that, as aggregated, these violations satisfy
the $1,000 threshold.12 Accordingly, Raisbeck’s argument lacks merit.

                                     II. SENTENCE CREDIT

        Raisbeck next argues that the trial court erred by refusing to credit time served in jail
against her racketeering sentence. We disagree. “The question whether defendant is entitled to
sentence credit pursuant to MCL 769.11b for time served in jail before sentencing is an issue of
law that we review de novo.”13

        Raisbeck served 360 days in jail for her prior false pretenses convictions. While she was
in jail, the prosecutor charged Raisbeck with racketeering, the charge that resulted in the
conviction at issue in this appeal. As she did in the trial court, Raisbeck argues that she was
entitled to a credit against her sentence for racketeering of 360 days because the false pretenses
convictions formed, in part, the basis for her racketeering conviction.

       A criminal defendant’s entitlement to credit for time served in jail is provided by MCL
769.11b. Pursuant to this statute:

                Whenever any person is hereafter convicted of any crime within this state
         and has served any time in jail prior to sentencing because of being denied or
         unable to furnish bond for the offense of which he is convicted, the trial court in



10
     MCL 750.159g(w).
11
   As is provided by Michigan’s false pretenses statute, “The values of land, interest in land,
money, personal property, use of the instrument, facility, article, or valuable thing, service, larger
amount obtained, or smaller amount sold or disposed of in separate incidents pursuant to a
scheme or course of conduct within any 12-month period may be aggregated to determine the
total value involved in the violation of this section.” MCL 750.218(8).
12
   Regardless, we note that the record reflects that the separate individual incidents occurred in a
period from June, 2008, to February, 2009, a period of nine months. The record also
demonstrates that, through a special verdict form, the jury concluded that Raisbeck committed no
less than three violations of MCL 750.218(4)(a). These violations do not include Raisbeck’s
prior convictions of false pretenses, which also formed part of the basis for her racketeering
conviction.
13
     People v Waclawski, 286 Mich App 634, 688; 780 NW2d 321 (2009).


                                                 -4-
          imposing sentence shall specifically grant credit against the sentence for such
          time served in jail prior to sentencing.[14]

          As our Supreme Court has explained:

                 The statute has been interpreted many different ways in the Court of
          Appeals, depending upon the factual permutations that result in presentence
          confinement in particular cases. The sheer number and the factual uniqueness of
          the host of cases that have been decided in the Court of Appeals defy discrete
          categorization, or restatement of simple majority and minority rules.

                  It has been accurately observed, however, that interpretations of the statute
          in the Court of Appeals have fallen into one of three general categories: the
          liberal approach that ordinarily affords credit for any presentence confinement
          served for whatever the reason, and whether related or unrelated to the crime for
          which the sentence in issue is imposed, the middle or intermediate approach that
          asks the question whether the reason for the presentence confinement bears an
          “intimate and substantial relationship” to the offense for which the defendant was
          convicted and is seeking sentence credit; and the strict approach which limits
          credit to presentence confinement that results from the defendant’s financial
          inability or unwillingness to post bond for the offense for which he has been
          convicted. Presumably, this last category would include instances in which the
          accused is denied bail under the provisions of art 1, § 15 of the Michigan
          Constitution.

                 The foregoing classifications are necessarily inexact, and some cases will
          present factual scenarios that do not fit precisely within any of the stated
          categories.[15]

        Raisbeck’s argument relies on cases generally taking the intermediate approach described
         16
above. However, our Supreme Court resolved the apparent conflict between these approaches
by holding that “[t]o be entitled to sentence credit for presentence time served, a defendant must
have been incarcerated ‘for the offense of which he is convicted.’ ”17 Our Supreme Court has
since reiterated that “credit is to be granted for presentence time served in jail only where such



14
     MCL 769.11b.
15
     People v Prieskorn, 424 Mich 327, 333-334; 381 NW2d 646 (1985) (citations omitted).
16
  People v Tilliard, 98 Mich App 17; 296 NW2d 180 (1980); People v Face, 88 Mich App 435;
276 NW2d 916 (1979); People v Groeneveld, 54 Mich App 424; 221 NW2d 254 (1974). We
note that none of these opinions may be considered binding on this Court because each was
decided prior to November 1, 1990. MCR 7.215(J)(1); In re Stillwell Trust, 299 Mich App 289,
299 n 1; 829 NW2d 353 (2012).
17
     Prieskorn, 424 Mich at 344, quoting MCL 769.11b.


                                                  -5-
time is served as a result of the defendant being denied or unable to furnish bond ‘for the offense
of which he is convicted.’ ”18 In other words, our Supreme Court has repudiated the intermediate
approach relied on by Raisbeck. The time Raisbeck spent in jail was time served on her prior
false pretenses convictions, not time served for the offense of which she was convicted in this
case. Accordingly, Raisbeck was not entitled to sentence credit.19

                                       III. RESTITUTION

         Finally, Raisbeck argues that the trial court erred by ordering her to pay over $23,000 in
restitution. We agree that the trial court erred in this regard. “This Court generally reviews an
order of restitution for an abuse of discretion.”20 “But when the question of restitution involves a
matter of statutory interpretation, the issue is reviewed de novo as a question of law.”21

        On September 3, 2013, the ninth day of trial, the trial court and the parties discussed an
amended information that had been filed by the prosecutor a few days earlier. After the trial
court reviewed the amended information, it stated that there were “a total of 14 victims in this
case.” The prosecutor corrected the trial court, stating that “there’s a total of 18 victims . . . as
part of this.” The trial court requested that the prosecutor amend the information to specifically
name the individual victims. The following day, September 4, 2013, the prosecutor filed a new
amended information. This amended information included a single count of racketeering. It
went on to allege five separate felony violations of the false pretenses statute.22 Each of these
five violations stated that it consisted of three to four victims, and each victim was identified by
name.

       After the trial concluded, but before sentencing, the prosecutor filed a motion seeking an
award of restitution to 85 victims of Raisbeck’s scheme. As is stated in the prosecutor’s brief
accompanying the motion, “the majority [of these victims] were not represented in the charges.”
The prosecutor relied on our Supreme Court’s opinion in People v Gahan, which held that a
sentencing court was permitted to order restitution to all victims, “even if those specific losses
were not the factual predicate for the conviction.”23 Raisbeck responded to the motion by
arguing that only those victims who formed the factual predicate for her conviction could be



18
  People v Adkins, 433 Mich 732, 742; 449 NW2d 400 (1989). See also People v Idziak, 484
Mich 549, 562-563; 773 NW2d 616 (2009), quoting MCL 769.11b (where a defendant “is
incarcerated not ‘because of being denied or unable to furnish bond’ for the new offense, but for
an independent reason[,]” MCL 769.11b does not apply.).
19
     Adkins, 433 Mich at 742; Prieskorn, 424 Mich at 333-334.
20
     People v Dimoski, 286 Mich App 474, 476; 780 NW2d 896 (2009).
21
     Id.
22
     MCL 750.218(4)(a).
23
  People v Gahan, 456 Mich 264, 270; 571 NW2d 503 (1997), overruled People v McKinley,
496 Mich 410; 852 NW2d 770 (2014).


                                                -6-
included in a restitution award. She further argued that several of the victims that formed the
basis for her racketeering conviction had been compensated through restitution awards connected
to her prior false pretenses convictions. The prosecutor replied, asserting that he would seek
restitution for approximately 30 victims beyond those that formed the basis for Raisbeck’s
racketeering conviction, as well as for five of the victims that did form part of the basis of the
racketeering conviction.24 Relying on Gahan, the trial court agreed that it could order restitution
be paid to all victims of Raisbeck’s scheme. At sentencing, the trial court considered
documentary evidence detailing the claims of these victims, and found that 31 claims for
restitution were substantiated. The trial court awarded a total of approximately $23,000 in
restitution.

      After Raisbeck was sentenced, our Supreme Court decided People v McKinley.25 In
McKinley, our Supreme Court explicitly overruled its decision in Gahan:

                   We conclude that the Gahan Court’s reading of MCL 780.766(2) is not
          sustainable and must be overruled. The plain language of the statute authorizes
          the assessment of full restitution only for “any victim of the defendant’s course of
          conduct that gives rise to the conviction . . . .” The statute does not define “gives
          rise to,” but a lay dictionary defines the term as “to produce or cause.” Random
          House Webster’s College Dictionary (2000), p. 1139. Only crimes for which a
          defendant is charged “cause” or “give rise to” the conviction. Thus, the statute
          ties “the defendant’s course of conduct” to the convicted offenses and requires a
          causal link between them. It follows directly from this premise that any course of
          conduct that does not give rise to a conviction may not be relied on as a basis for
          assessing restitution against a defendant. Stated differently, while conduct for
          which a defendant is criminally charged and convicted is necessarily part of the
          “course of conduct that gives rise to the conviction,” the opposite is also true;
          conduct for which a defendant is not criminally charged and convicted is
          necessarily not part of a course of conduct that gives rise to the conviction.
          Similarly, the statute requires that “any victim” be a victim “of” the defendant’s
          course of conduct giving rise to the conviction, indicating that a victim for whom
          restitution is assessed need also have a connection to the course of conduct that
          gives rise to the conviction. Allowing restitution to be assessed for uncharged
          conduct reads the phrase “that gives rise to the conviction” out of the statute by
          permitting restitution awards for “any victim of the defendant’s course of
          conduct” without any qualification.[26]

          Thus, in McKinley, our Supreme Court concluded:



24
  The jury determined that one of these five victims was not defrauded by Raisbeck. The trial
court did not order restitution with regard to this victim.
25
     McKinley, 496 Mich 410.
26
     Id. at 419-420.


                                                  -7-
                  Because MCL 780.766(2) does not authorize the assessment of restitution
          based on uncharged conduct, the trial court erred by ordering the defendant to pay
          $94,431 in restitution to the victims of air conditioner thefts attributed to the
          defendant by his accomplice but not charged by the prosecution. We therefore
          vacate that portion of the defendant’s judgment of sentence.[27]

        As held by our Supreme Court in McKinley, trial courts may not “impose restitution
based solely on uncharged conduct.”28 Here, the information lists a single count of racketeering,
“consisting of two or more of the following incidents . . . [.]” The information then lists five
separate violations of the false pretenses statute. Each of these five violations states that it
“consists of” various named victims, 18 in all. Thus, Raisbeck was charged with racketeering on
the basis of her conduct with respect to the 18 named individuals contained within the
information. The trial court, however, ordered restitution based on the claims of over 20 victims
who were not named in the amended information. As these victims were not named in the
amended information, any illegal conduct with respect to these victims was not charged.
Because a trial court cannot order restitution with regard to uncharged conduct, the trial court
erred by ordering restitution on the basis of the claims of those individuals who were not named
in the information.29

        The prosecutor argues that the language of MCL 750.159i(l), as well as the definition of a
“pattern of racketeering activity” stated in MCL 750.159f(c), support a conclusion that all
victims of Raisbeck’s potential scheme were included in the single racketeering charge. Based
on this premise, the prosecutor argues that the rule of McKinley was not violated because anyone
defrauded by Raisbeck’s scheme was necessarily included in the charge. Of course, this position
is precisely contrary to the prosecutor’s position in the trial court, where the prosecutor stated
that the majority of the victims for whom he sought restitution “were not represented in the
charges.” Regardless, we do not read the statutory provisions cited by the prosecutor as having
any relevance to the issue of the proper scope of restitution.

        The statutory provisions cited by the prosecutor state that a racketeering charge requires
the existence of a pattern of racketeering activity30 and define the phrase “pattern of racketeering
activity.”31 A “pattern of racketeering activity” requires a showing of “not less than 2 incidents
of racketeering . . . .”32 The term “racketeering” is defined as “committing, attempting to


27
     Id. at 421.
28
     Id. at 424.
29
     Id. at 419-424.
30
     MCL 750.159i(l).
31
   MCL 750.159f(c). We note that the prosecutor attempts to redefine the phrase “pattern of
racketeering activity” by citing to a dictionary definition of “pattern.” Where our Legislature has
defined a term, that definition controls, and it is unnecessary to turn to dictionary definitions.
People v Lewis, 302 Mich App 338, 342; 839 NW2d 37 (2013).
32
     MCL 750.159f(c).


                                                 -8-
commit, conspiring to commit, or aiding and abetting, soliciting, coercing, or intimidating a
person to commit an offense for financial gain, involving” any one of a number of enumerated
violations.33 Thus, these provisions provide that a single racketeering charge is predicated on
several individual incidents that form a pattern of racketeering activity. These provisions do not,
however, necessarily expand the charge beyond the specific incidents that form its factual
predicate. In this case, the amended information specifically names 18 individuals. Raisbeck’s
acts against these individuals form the factual predicate for the single racketeering charge. The
prosecutor simply did not charge Raisbeck with committing a crime against any and all victims
of her scheme; he charged her with committing a single crime against 18 named individuals.

        The prosecutor also makes several arguments that could best be described as arguing that,
as a policy matter, this Court should allow the trial court’s order to stand because to do otherwise
would contravene the purpose of the racketeering statute. Our Supreme Court “has recognized
that the Legislature is the superior institution for creating the public policy of this state[.]”34
With regard to restitution, our Legislature has announced its policy decision through MCL
780.766. Our Supreme Court interpreted the statute in McKinley and made clear that the statute
“does not authorize the assessment of restitution based on uncharged conduct.”35 The prosecutor
cites no statute demonstrating that the Legislature has expressed the intent to treat restitution
with regard to a racketeering conviction differently than a conviction for any other crime. We
decline the invitation to make a public policy decision that differs from that expressed by our
Legislature.

         Pursuant to McKinley, we must vacate that portion of the trial court’s judgment of
sentence that awarded restitution based on uncharged conduct.36 Raisbeck must pay restitution
only with regard to those victims named in the information. The trial court awarded $4,424.36 in
restitution with regard to these victims.37 Accordingly, we remand with instructions that the trial
court enter an order assessing $4,424.36 in restitution against Raisbeck.




33
     MCL 750.159g.
34
     Woodman ex rel Woodman v Kera LLC, 486 Mich 228, 245; 785 NW2d 1 (2010).
35
     McKinley, 496 Mich at 421.
36
     See id. at 424.
37
   At the sentencing hearing, the trial court ordered restitution in the amount of $4,225.36 with
respect to the claims of individuals named in the information. The trial court later granted the
prosecutor’s motion to order additional restitution in the amount of $199. This additional
amount was likewise based on the claim of an individual named in the information, and
accordingly, the trial court properly imposed this additional amount.




                                                -9-
        The judgment of sentence is vacated with respect to restitution, and the matter remanded
for entry of an order assessing $4,424.36 in restitution. Affirmed in all other respects. We do
not retain jurisdiction.



                                                           /s/ Michael J. Talbot
                                                           /s/ Jane M. Beckering
                                                           /s/ Michael F. Gadola




                                             -10-